Exhibit 10.1

 

[Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed]

 

LICENSING AGREEMENT

 

This LICENSING AGREEMENT (the “Agreement”) is entered into by and between SONOMA
PHARMACEUTICALS, inc., a corporation incorporated under the laws of Delaware
hereinafter referred to as “Licensor” and MicroSafe Group DMCC, an organization
under the laws of the United Arab Emirates, hereinafter referred to as
“Licensee” (all Parties jointly referred to as the “Parties”) as of July 27,
2020 (the “Effective Date”).

 

WHEREAS, Licensor is the sole holder of any and all right, title and interest in
and to Licensor Intellectual Property and Know-how related to the Licensed
Products (as such term is defined below).

 

WHEREAS, Licensee wishes to obtain from Licensor a non-exclusive license to
commercialize the licensed products in the Territory pursuant to the terms
hereunder.

 

WHEREAS, Licensor and Licensee entered into an asset purchase agreement for the
sale of certain disinfectant, wound care and animal health care product rights
and assets for the Middle East and disinfectant rights and assets for the
European and Australian markets and the exclusive right to sell hard surface
disinfectant products in certain territories in Europe and Australia dated
February 21, 2020 (the “Asset Purchase Agreement”).

 

WHEREAS, Licensor and Licensee seek to obtain regulatory approval from the U.S.
Environmental Protection Agency (“EPA”) for the Licensed Product for the claim
that the Licensed Product fights certain viruses;

 

The Parties hereby, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, intending to be legally
bound, agree on the following:

 

CLAUSES

 

FIRST. Definitions.

 

1.01       For all purposes of this Agreement, unless the context otherwise
requires, the following definitions shall apply and shall include the plural as
well as the singular:

 

“Affiliate” means with respect to any Person or entity (i) any other Person or
corporation directly or indirectly controlling, controlled by, or under common
control with a Party to this Agreement or (ii) any partnership, joint venture,
or other entity directly or indirectly controlled by, controlling, or under
common control with, a Party to this Agreement, but in each case only for so
long as such ownership or control shall continue. For purposes of this
definition, the term “control” as applied to any Person or entity means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management of that Person or entity, whether through ownership
of voting securities or otherwise.

 

“Agreement” means this Licensing Agreement, together with the exhibits hereto,
and any certificate, Consent, representation, instrument or any other document
executed and delivered pursuant to the provisions hereunder.

 

 

 

 



 1 

 

 

“Applicable Laws” means all applicable provisions of all (i) constitutions and
treaties subscribed by any Governmental Authority; (ii) all statutes, laws
(whether federal, state or local law (including the common and civil law)),
codes, rules, regulations, ordinances or orders of any Governmental Authority,
(iii) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority and (iv) any administrative rule or
order of general application issued by any Governmental Authority.

 

“Business Day” means a day (excluding Saturdays, Sundays and public holidays) on
which banks are generally open for business in the United States for the
transaction of normal banking business.

 

“Claim” means any and all litigation, claims, demands, actions, causes of
action, suits, injunctions, judgments, decrees, settlements, investigations,
proceedings (administrative, arbitral, mediated or otherwise) and audits of any
nature (other than audits voluntarily performed in the ordinary course of
business).

 

“Commercialize” means all activities undertaken relating to the use,
pre-marketing, marketing, sale, distribution, and import of the Licensed
Product.

 

“Consent” means any consent, approval, authorization or similar affirmation by
or notice to any Person under any agreement, Applicable Law or Governmental
Authorization.

 

“Confidential Information” has the meaning set forth in Section 12 of this
Agreement.

 

“Dollars” or “US$” means United States of America dollars.

 

“EPA” means the United States Environmental Protection Agency.

 

“Equipment” means the equipment described in the Exhibit 2.

 

“Field” means hard surface disinfectant use.

 

“Governmental Authority” means any federal, state or public authority, domestic
or foreign, exercising governmental powers and having jurisdiction in connection
with this Agreement; and all statutes, laws, ordinances, regulations, orders,
decrees, permits, licenses approvals, writs, process and rules issued thereby
that may operate in connection with this Agreement.

 

“Governmental Approvals” means, with respect to the Licensed Products, any and
all approvals (including applications and supplements and amendments thereto),
licenses, product registrations (except manufacturing establishment
registrations) permits, orders, certificates, approvals or other similar
authorization of any Governmental Authority solely related to the Products and
necessary to commercially distribute, sell or market such Product in the
Territories.

 

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Intellectual Property” means all intellectual property rights worldwide arising
under statutory or common law or by contract and whether or not perfected, now
existing or hereafter filed, issued, or acquired, including all (a) patent, (b)
Know-how, (c) rights associated with works of authorship including copyrights
and mask work rights, (d) trademarks, (e) trade secrets, and (f) any right
analogous to those set forth herein and any other proprietary rights relating to
intangible property.

 

 

 

 



 2 

 

 

“Know-how” means (a) techniques, data and information relating to the Microcyn
Technology or the Licensed Products , including but not limited to, inventions,
practices, methods, manufacturing processes, knowledge, know-how, skill, trade
secrets, experience, test data (including pharmacological, toxicological, and
clinical test data), data, records, and information derived from studies,
regulatory submissions, adverse reactions, analytical and quality control data,
marketing, pricing, distribution, cost, sales and manufacturing data or
descriptions, and (b) compound compositions of matter and assays relating to the
Microcyn technology or the Licenses Products.

 

“Label” or “Labelling” means all labels and other written, printed or graphic
matter upon the Licensed Products or any container or wrapper utilized with a
Licensed Product, and/or any written material accompanying a Licensed Product,
including without limitation, package inserts.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Licensed Products” means the products listed in Exhibit 1.

 

“Microcyn Technology” means Licensor’s patented performance stabilized
hypochlorous acid technology.

 

“Party” means each of the Licensor and/or Licensee, as the context so requires,
or Licensor and Licensee jointly.

 

“Permitted Use” means the use in accordance with applicable Product label
claims.

 

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, corporation,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, or any other legal entity, including a government
or political subdivision, department or agency of a government.

 

“Tax” means all federal, state, local, foreign and other income duties as
provided by applicable laws together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties.

 

“Term” means the term of this Agreement as defined in Section 7.01.

 

“Territory” means the Unites States of America.

 

“Third Party” means any Person other than Licensor or Licensee, their respective
Affiliates and permitted successors and assigns.

 

“Trademarks” means any trademarks, logos or other words or symbols identifying
or making reference to the products, services or technology of a Party used in
its business or its Affiliates.

 

“Transfer Price” means the prices listed in Exhibit 3.

 

1.02       Construction. Except where the context otherwise requires, wherever
used, the singular includes the plural, the plural the singular, the use of any
gender shall be applicable to all genders. The captions of this Agreement are
for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. Except as otherwise specifically indicated, all
references to Exhibit numbers refer to Exhibits of this Agreement, and all
references to Exhibits refer to Exhibits attached hereto and incorporated
herein. The words “herein”, “hereof”, “hereinafter”, “hereunder”, and words of
similar import refer to this Agreement as a whole and not to any particular
Exhibit hereof. The term “including” as used herein means including, without
limiting the generality of any description preceding such term. The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against any Party.

 

 

 

 



 3 

 

 

SECOND. Grant of License.

 

2.01       As of the Effective Date of this Agreement, Licensor hereby grants to
Licensee the non-exclusive right and license under the Licensor Intellectual
Property and the Licensor Know-how to sell and Commercialize the Licensed
Product solely using the Equipment in the Territory and within the Field during
the Term of this Agreement (the “License”). For the purpose of clarity, under no
circumstances, do the Parties intend to transfer any Intellectual Property.

 

2.02       Licensee shall be permitted to grant sublicenses only with the prior
written approval of Licensor. Each sublicense agreement shall be in writing and
shall contain obligations of the Third Party materially similar to the
obligations of Licensee hereunder, and no less favourable to Licensor’s rights
than the provisions contained in this Agreement. Licensee shall be liable to
Licensor for acts or omissions of any sublicensee not in conformity with the
terms of this Agreement or any agreement between Licensee and any sub-licensee.
In any case, any sublicense agreement signed by Licensee shall include a section
providing that Licensor shall authorize the terms and conditions of any such
sublicense agreement within the following ten (10) Business Days after
execution. If Licensor does not grant such authorization, the sublicense
agreement may not enter into effect and shall be null and void. Licensee shall
deliver to Licensor an original of any such sublicense agreement duly signed by
the Parties, within ten (10) calendar days after signature so that Licensor may
grant its authorization; if such authorization is not given in writing with the
referred term, the authorization shall be considered as withheld. Licensee shall
remain liable for all the work, acts and omissions of the sublicenses or Third
Parties, including compliance with the terms of this Agreement. No use of any
sublicensee or Third Party will release Licensee from its responsibilities and
liabilities under this Agreement, including, but not limited to, its
indemnification obligations. Licensor shall have to right to request that
Licensee terminate any sublicense upon discovery of any violation of this
Agreement.

 

2.03       The License is limited to and may be exercised by Licensee and/or its
permitted sublicensees solely for the purpose of Commercializing the Licensed
Product in the Territory for the Permitted Use in the Field during the Term of
this Agreement.

 

2.04       Except for those licenses expressly granted pursuant to this Section
2, each of the Parties acknowledges and agrees that no other license is granted,
by implication or otherwise.

 

THIRD. Regulatory Approvals.

 

3.01       Licensor shall be solely responsible to prepare, file and maintain
the Approval Applications with the EPA for the Licensed Product in the Field in
the Territory, including preparing all reports necessary as part of the Approval
Applications. Licensor shall be solely responsible to interact with and
correspond with the EPA. Licensor shall use commercially reasonable efforts to
file the Approval Applications for the Licensed Product in due time.

 

3.02       Promptly after the Effective Date, Licensee shall disclose and
provide to Licensor all Know-how that is available to Licensee and required to
file the Approval Applications with the EPA, in particular the data underlying
the Australian register for therapeutic goods designation of Nanocyn. Licensee
shall provide Licensor with reasonable support directed towards securing and
maintaining the Regulatory Approvals.

 

3.03.       Licensee shall pay the fees and expenses for the Approval
Applications, including filing, registration and any required testing fees. If
Licensor prepays or pays such fees or expenses, it shall be reimbursed by
Licensee within 30 calendar days.

 

3.04       Licensor shall be the legal and beneficial owner of the Approval
Application and related Regulatory Approvals in the Territory.

 

 

 

 



 4 

 

 

FOURTH. Commercialization.

 

4.01       Licensee shall have the non-exclusive right to Commercialize the
Licensed Product in connection with the Equipment, either by itself or through
its Affiliates or Third Parties, subject to compliance with Section 2.02, in the
Field in the Territory during the Term of the Agreement. Licensee shall use
commercially reasonable efforts to Commercialize Licensed Products in connection
with the Equipment in the Field in the Territory, as soon as Regulatory
Approvals have been obtained. Licensee shall determine the pricing for the
Licensed Product and the Equipment at its sole discretion.

 

4.02           Licensee agrees to ascertain and materially comply with all
Applicable Laws and standards of industry or professional conduct in connection
with the Commercialization of the Licensed Products; including, without
limitation, those applicable to product claims, Labelling, approvals,
registrations and notifications. Licensee agrees to work with Licensor to market
and Label the Licensed Product consistent with all applicable regulatory Label
Claims. Licensee shall not, and shall cause its Affiliates and sublicensees not,
to make any representations or warranties relating to the Licensed Product
except for those representations contained in this Agreement. Licensee agrees
not to make, and agrees to cause its Affiliates and sublicensees not to make,
any representation or warranty, whether oral or in writing, regarding the
Licensed Product that is not consistent with the Label Claims authorized in the
Territory. Licensee will pay Licensor a fee of U.S.$[___] to cover the cost of
label design and printing and to ensure such labelling complies with U.S. law.
Subsequent design changes whether due to changes in marketing or changes in
legal compliance may incur additional fees. If Licensor determines the label
needs to be modified for legal reasons whether it is a change in law or a change
in other situations such as a change in the U.S. regulatory clearances, Licensor
shall charge Licensee the actual costs of changing such label.

 

4.03           Neither Licensee nor any of its Affiliates, either directly or
through Third Parties, will knowingly supply Licensed Products to any customer
outside the Field or outside the Territory or to any customer in the Territory
for resale outside the Territory, unless permitted by the Asset Purchase
Agreement. If Licensed Products are sold outside of the Territory and such
breach of this contract is not cured in 30 calendar days following written
notice to Licensee, Licensor will have the right to terminate this Agreement
including fees paid pursuant to this Agreement.

 

4.04           Licensor shall have the non-exclusive right to Commercialize the
Licensed Product, either by itself or through its Affiliates or Third Parties in
the Field in the Territory and outside the Territory, except where Licensee
holds an exclusive license under the Asset Purchase Agreement.

 

4.05           If Licensor enters into a licensing agreement for the right to
Commercialize the Licensed Product in the Field in the Territory with a Third
Party not already utilized as a sublicensee by Licensee (a “Third Party
Licensing Agreement”), during the period that is five years following the
execution of this Agreement, Licensee shall receive a [___] percent commission
on any up-front lump-sum payment excluding any payment or part of a payment that
relates to Licensor’s set up fees or covering Licensor’s regulatory compliance
costs. If Licensor enters into an exclusive Third Party Licensing Agreement,
Licensee shall also receive a [___] percent commission on any net revenue
collected by Licensor during the Term under any such Third Party Licensing
Agreement. Net revenue shall exclude returns and credits for any reason
including recalls and contractual allowances. Net revenue shall also exclude bad
debts. Licensor shall pay such any commissions within 60 calendar days of
receiving payment. For the avoidance of doubt, no payments under this Section
shall be due to Licensee for any Third Party Licensing Agreements entered into
by Licensor after the expiration of the Term of this Agreement, whether or not
the Third Party Licensing Agreement was entered into before the expiration of
such Term or not. Additionally, there is a cap of $1,000,000 that can be
received by Licensee under this Section covering in aggregate all fees due under
this Section.

 

 

 

 



 5 

 

 

FIFTH. Supply of Products.

 

5.01           Licensor shall supply Licensee with the Licensed Product for
Commercialization in the Territory from time to time. Licensor shall not be
liable for non-performance or delay in performance to supply Licensed Products
caused by any event reasonably beyond the control of Licensor, including, but
not limited to wars, hostilities, revolutions, riots, civil commotion, national
emergency, strikes, lockouts, epidemics, fire, flood, earthquake, force of
nature, explosion, embargo, pandemic or any other Act of God, or any law,
proclamation, regulation, ordinance, or other act or order of any court,
government or governmental agency.

 

5.02           Licensee shall pay the Transfer Prices detailed in Exhibit 3 for
all Licensed Products shipped to Licensee. If a tariff, tax, duty or other fee
(the “Tariff”) is imposed on the delivery any of the Licensed Products to
Licensee, the Transfer Prices shall increase by the actual cost of such Tariff.

 

5.03           All Transfer Prices are exclusive of any taxes, shipping
expenses, and insurance. Licensee shall pay to Licensor the Transfer Prices by
wire transfer within thirty (30) calendar days after each Licensed Product
delivery date. Licensor shall have the right to charge Licensee interest on late
payments. Interest shall accrue at a rate of 5% on an annual basis. Should
Licensor need to take action to collect past due amounts, Licensee shall
reimburse Licensor for any actual expenses incurred in the collection, including
reasonable attorney’s fees.

 

5.04           Licensee shall order Licensed Products at least eight (8) weeks
prior to scheduled delivery by written purchase orders which shall be expressly
accepted by OTM. No shipments will be made without a written purchase order.
Purchase orders shall be sent directly to Licensor’s subsidiary Oculus
Technologies de Mexico (“OTM”). There shall be no returns of any Licensed
Products, except for any Licensed Products damaged during shipping. Licensee
shall notify Licensor in writing of any such damages and obtain authorization to
return damaged Licensed Products to OTM. Licensor shall ensure that such
authorization shall not be unreasonably withheld by OTM. Licensor, at its sole
discretion, shall either credit Licensee for damaged Licensed Products or send
replacement Licensed Products.

 

5.05           Location of manufacturing of Licensed Products by OTM and
delivery of such Licensed Products shall be FCA Oculus Technologies de Mexico,
Industria Vidriera 81, Zapopan Industrial Norte, Zapopan, Jalisco, 45135, Mexico
(Incoterms 2010). Licensor may relocate manufacturing of the Licensed Products
to another location at any time, provided that the new manufacturing facility
has the same registrations and approvals as the current facility.

 

5.06           On each anniversary of the Effective Date, the Parties shall
renegotiate the Transfer Prices within thirty (30) calendar days in good faith.
The Transfer Price shall be increased for (a) any change in actual cost of goods
produced, (b) by the percentage change based on the U.S. Producer price index –
final demand goods published by the Bureau of Labor Statistics for the period
from the Effective Date through each subsequent 12 months-period, respectively,
and (c) the actual cost of any Tariff or other tax imposed on Licensor if not
already applied pursuant to Section 5.02. Notwithstanding the foregoing, the
parties agree that maximum annual increase in the Transfer Price of a Licensed
Product shall be capped at [___]%.

 

SIXTH. Ownership of Intellectual Property.

 

6.01       Licensor shall retain and own all right, title and interest in and to
its Intellectual Property.

 

6.02       Licensor shall have the sole responsibility and obligation to
prosecute, defend and maintain existing Intellectual Property against all
infringements and alleged infringements in the Territory.

 

 

 

 



 6 

 

 

6.03       Each Party will own all right, title, and interest in and to the
inventions made solely by its employees or agents.

 

6.04       The Parties will jointly own all right, title, and interest in and to
the inventions made jointly by the employees or agents of each Party (“Joint
Inventions”). Subject to the terms of this Agreement, the Parties will negotiate
in good faith a policy for protecting (including patent prosecution) and
exploiting (including sharing of any related revenues) the Joint Inventions,
whether by way of licensing or by establishment of a related business
relationship. Unless the Parties otherwise agree and except as otherwise
expressly provided in this Agreement, neither Party will have any obligation to
account to the other for profits, or to obtain the other Party’s approval to
license or exploit any Joint Invention. Authorship, inventorship, and other
indicia of which Party developed an Invention will be determined in accordance
with United States intellectual property laws in effect at the time of
development.

 

SEVENTH. Term and Termination.

 

7.01       Term. The term of this Agreement shall be of five years (5) from the
Effective Date (the “Term”).

 

7.02       Termination. Either Party may terminate this Agreement upon material
breach that is subject to cure that is not cured within thirty (30) calendar
days of written notice of breach (the “Cure Period”). Such termination shall be
without prejudice to the terminating Party’s claims for damages, reimbursement
indemnification for the losses incurred by reason of such termination or
non-compliance of the Agreement and, as the case may be, payment of liquidated
damages in accordance with that provided herein.

 

7.03       In the event any Party is legally declared in bankruptcy, insolvency,
moratorium of payment, reorganization or liquidation, or if either Party makes
any assignment for the benefit of its creditors, then this Agreement may be, to
the extent permitted under applicable law, terminated forthwith by the other
Party through written notice to the other Party subject to proceedings covered
by this Section of the Agreement.

 

7.04       In the event that any of the representations and warranties expressed
by the Parties in Section 8 of this Agreement or in any other of its Sections,
is incorrect, false, fraudulent, negligent, incomplete or misleading or in any
manner whatsoever, then this Agreement may be terminated forthwith by the other
Party through written notice to the other Party.

 

7.05       Except to the extent expressly provided to the contrary, the
following provisions shall survive the termination of this Agreement: Section 6,
Section 11, Section 12 and Section 13.

 

EIGHTH. Representations and Warranties.

 

8.01       Mutual Representations. Licensor and Licensee hereby individually
represent and warrant the following:

 

(a) Each of them is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;

 

(b) Each of them has the legal power and authority to enter into and be bound by
the terms and conditions of this Agreement and to perform its obligations under
this Agreement;

 

(c) Each of them has taken all necessary action on its part to authorize the
execution and delivery of this Agreement. This Agreement has been duly executed
and delivered on behalf of them and constitutes a legal, valid, binding
obligation, enforceable against each of them in accordance with its terms;

 

(d) Each of them is not object to any legal, contractual or other restrictions,
limitations or conditions which conflict with its rights and obligations under
this Agreement or which might affect adversely its ability to perform under this
Agreement;

 

 

 

 



 7 

 

 

(e) To the best of their knowledge, there are no investigations, adverse Third
Party allegations, claims or actions against them, including any proceedings or
any pending or threatened action against any of them by or before any Government
Authority, relating to the Licensed Product;

 

(f) The execution and delivery of this Agreement will not (i) violate the
certificate of formation, operating agreement, certificate of incorporation,
by-laws or any other organizational document of each of them, (ii) conflict with
or result in a violation or breach of, or constitute a default under, any
contract, agreement or instrument to which any of them is a party or by which
any of them are bound, or result in the creation or imposition of any lien upon
any of Intellectual Property, or (iii) violate or conflict with any law, rule,
regulation, judgment, order or decree of any court applicable to each of them;

 

(g) As of the Effective Date there are no claims pending or, to its knowledge,
threatened against it or any of its Affiliates by any Third Party, which might
affect adversely its ability to perform under this Agreement. It has not been
notified of, nor does it have knowledge of, any circumstances or set of
circumstances that would put it in any such situation.

 

(h) The Parties understand and agree to comply with the U.S. Foreign Corrupt
Practices Act, as revised, which prohibits the promise, payment or giving of
anything of value either directly or indirectly to any government official for
the purpose of obtaining or retaining business or any improper advantage. For
purposes of this Section, “government official” means:

 

i. any official, officer, representative, or employee of, including any doctor
employed by, any non-U.S. government department, agency or instrumentality
(including any government-owned or controlled commercial enterprise), or

 

ii. any official of a public international organization or political party or
candidate for political office.

 

The Parties shall furthermore ensure that their Affiliates which have rights or
obligations under this Agreement understand and agree to comply with the U.S.
Foreign Corrupt Practices Act, as revised with regard to activities performed
under this Agreement.

 

(i) The Parties, its Affiliates and its shareholders are not engaged or in any
manner whatsoever related to illegal or illicit acts or activities and that the
financial resources used for the compliance of the obligations undertaken
hereunder derive from legal activities and sources. The Parties further
represent that they are in full compliance with all applicable laws, rules and
regulations that are applicable to their activities.

 

8.02       Licensor’s Representations. Licensor hereby represents and warrants
the following:

 

(a) There are no claims pending or threatened against Licensor or any of its
Affiliates or current distributors or licensees by any Third Party with respect
to ownership, validity or enforceability of any of the Intellectual Property in
the Territory. Licensor represents that it has not been notified of, nor does it
have knowledge of, any circumstances or set of circumstances that would put
Licensor on notice that use of any of the Intellectual Property is subject to
contest in the Territory.

 

(b) Licensor represents and warrants that all Licensed Product will be
manufactured in accordance with good manufacturing practices and when supplied
will comply with Regulatory Approvals.

 

(c) As of the Effective Date, there is no claim, action or proceeding pending
or, to Licensor knowledge, threatened against Licensor or its Affiliates, in
respect of the Intellectual Property or the distribution or Commercialization of
the Licensed Products in the Territory, or the transactions contemplated by this
Agreement, in respect of which Licensee would become liable as a result of the
consummation of the transactions contemplated hereby. Should any claim, action
or proceeding arise involving the Intellectual Property or the distribution or
Commercialization of the Licensed Products in the Territory, Licensor shall
unconditionally cooperate, at its expense, with Licensee as requested, to fully
assert or defend Licensee’s rights under this Agreement.

 

 

 

 



 8 

 

 

8.03       Licensee’s Representations. Licensee hereby represents and warrants
the following:

 

(a) As of the Effective Date, there is no claim, action or proceeding pending
or, to Licensee’s knowledge, threatened against Licensee or its Affiliates, in
respect of which Licensor would become liable as a result of the consummation of
the transactions contemplated hereby. Should any claim, action or proceeding
arise involving the Licensor or the Manufacturing, Licensee shall
unconditionally cooperate, at its expense, with Licensor or Manufacturer as
requested, to fully assert or defend Licensor and Manufacturer’s rights under
this Agreement; and

 

(b) Licensee represents and warrants that Licensed Product will be used,
promoted, marketed, imported, offered for sale, sold and/or distributed in
accordance with good practices and in material compliance with Applicable Law
and the terms of this Agreement.

 

NINTH. Taxes, Fees and Expenses. Except as otherwise provided in this Agreement,
each Party shall be solely responsible for payment of Taxes caused to each of
them in accordance with their corresponding tax applicable Law. Each Party shall
bear its own expenses and fees (including without limitation, if incurred, fees
and expenses of legal counsel, investment bankers, brokers, auditors, or other
consultants) incurred in connection with any matter whether or not relating to
or arising out of this Agreement or the Transaction contemplated hereby.

 

TENTH. Insurance. Each Party agrees to maintain product liability insurance
consistent with industry standards for a product of this nature, and shall name
the other as an additional insured under such policy for bodily injury and
property damage for commercial general liability, including product liability.
Neither Party’s liability under this Agreement shall be limited by the amount of
insurance that it maintains.

 

ELEVENTH. Indemnity.

 

11.01       Indemnification by Licensor. Licensor agrees to defend, hold
harmless and indemnify Licensee, its Affiliates and its and their agents,
directors, officers and employees from and against any liability or loss or
liability for any and all judgments, claims, causes of action, suits,
proceedings, losses, damages, demands, fees, expenses, fines, penalties or costs
(including reasonable attorney’s fees, costs and disbursements) resulting from
suits, claims, actions and demands, in each case brought by a third party
arising out of: (a) a breach of any of Licensor’s representations and warranties
under Section 8 or , (b) any bodily harm or death caused by the on-label use of
the Licensed Product, including without limitation recalls, warranty claims and
product liability claims.

 

11.02       Indemnification by Licensee. Licensee hereby agrees to defend, hold
harmless and indemnify Licensor, its Affiliates and its agents, directors,
officers and employees from and against any liability or loss or liability for
any and all judgments, claims, causes of actions, suits, proceedings, losses,
damages, demands, fees, expenses, fines, penalties or costs (including
reasonable attorney´s fees, costs, and disbursements), resulting from suits,
claims, actions and demands, in each case brought by a third-party arising out
of: (a) a breach of any of Licensee’s representations and warranties under this
Section 8, (b) any bodily harm or death caused by the off-label promotion of the
Licensed Product by Licensee, (c) any liability in connection with the
marketing, sale or distribution by Licensee of the Licensed Products, including
without limitation recalls, warranty claims and product liability claims.

 

11.03       Indemnification Procedure. If the indemnitee becomes aware of a
third-party claim that (if successful) will result in a loss to be indemnified
under this Section, the indemnitee will promptly notify the indemnitor in
writing. Failure or delay in giving such notice shall not affect the right to be
indemnified except to the extent that it prejudices the defense of the claim. If
the indemnitor acknowledges that the claim (if successful) will result in a loss
within its obligation to indemnify under this Section, it may assume the defense
by giving the indemnitee written acknowledgement of its indemnity obligation and
notice of its election to assume the defense within five (5) calendar days after
receiving the notice of the claim. If the indemnitor acknowledges its obligation
to indemnify and assumes the defense, it will have both the duty to defend and
the right to control the defense. The indemnitor will conduct the defense in a
prudent manner and will keep the indemnitee reasonably informed as to the status
of the defense. The indemnitee will cooperate with the defense and may retain
separate counsel at its own expense to participate in, but not control, the
defense. The indemnitor shall not settle a claim without the consent of the
indemnitee, and that consent may not be unreasonably withheld or delayed. If the
indemnitor does not timely assume the defense, the indemnitee will have the
right (but no duty) to defend or settle the claim at the risk of the indemnitor.
The indemnitor will reimburse the indemnitee for its expenses (including
reasonable attorney’s fees) of defending or settling the claim.

 

 

 



 9 

 

 

TWELVETH. Confidentiality. All Confidential Information provided by one Party
(the “Disclosing Party”) to the other Party (the “Receiving Party”) shall be
subject to and treated in accordance with the terms of this Clause. As used in
this Clause, “Confidential Information” means (a) all information disclosed to
the Receiving Party by the Disclosing Party in connection with this Agreement or
any Ancillary Agreements, including all information with respect to the
Disclosing Party, and (b) all memoranda, notes, analyses, compilations, studies
and other materials prepared by or for the Receiving Party to the extent
containing or reflecting the information in the preceding Subsection (a), in
each case, whether written or oral. Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
competent written documentation:

 

(i)is subject to this Transaction or is related to the Assets;

 

(ii)was already known to the Receiving Party other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

 

(iii)was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

(iv)became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party other than through any act or
omission of the Receiving Party in breach of this Agreement;

 

(v)is subsequently disclosed to the Receiving Party by a Third Party without
obligations of confidentiality with respect thereto; or

 

(vi)is subsequently independently discovered or developed by the Receiving Party
without the aid, application or use of Confidential Information.

 

THIRTEENTH. Miscellaneous.

 

13.01       Liability. Nothing in this Agreement shall be effective to limit or
restrict any liability of any Party in respect of:

 

i. Death, personal injury, loss or claim resulting from fraud, gross negligence
or wilfull misconduct as otherwise prohibited by law; or

 

ii. Any fraudulent or negligent misrepresentation.

 

Subject to paragraphs (i) and (ii) herein above, the Parties will not be liable
to the other for any punitive, incidental, special, indirect or consequential
damages, including loss of profits, revenue or income, diminution in value or
loss of business reputation or opportunity relating to the breach or alleged
breach of this Agreement.

 

For the avoidance of doubt, the provisions of each sub-section of this Section
13.01 shall each be construed as a separate exclusion of liability.

 

The Parties acknowledge that monetary damages may be inadequate for a breach of
this Agreement by any Party. Accordingly, the Parties agree that any other Party
may seek the granting of injunctive relief as one of the remedies available to
it in respect of any breach by any Party.

 

13.02       Assignment of Rights, Third Party Rights. This Agreement is strictly
personal to the Parties and shall be binding and to the benefit of the Parties
concluding it. Neither this Agreement nor any rights, benefits or obligations
hereunder may be assigned by either Party without the prior written Consent of
the other Party. Successors and assigns of a Party (including through
administration, liquidation or other analogous process) shall be bound by this
Agreement and any Person acquiring control of a Party (including through
administration, liquidation or other analogous process) shall not interfere with
this Agreement or its performance in any way which is adverse to the other
Party's interests. Except as expressly provided for in this Agreement, none of
the provisions of this Agreement will grant any right, interest or action in
favour of any Person (other than the Parties) or will benefit any Person (other
than the parties who appear to this Agreement).

 

 

 

 



 10 

 

 

13.03       Entire Agreement. This Agreement together with its Exhibits
represents the entire agreement between Licensor and Licensee with respect to
the subject-matter thereof and, therefore, supersedes any verbal or written
agreement, understandings and negotiations between the Parties, which may have
related to the subject matter hereof prior to the date hereof.

 

13.04       Amendments. Any modification or amendment to this Agreement will
only be effective when the Parties have agreed in advance in writing. The
Parties may not change the terms of this Agreement unless in writing signed by
them. Any waiver of any term or condition of this Agreement shall be effective
only if in writing. A waiver of any breach or failure to enforce any of the
terms or conditions of this Agreement shall not in any way affect, limit or
waive a Party’s rights hereunder at any time to enforce strict compliance
thereafter with every term or condition of this Agreement. No amendments or
variations to this Agreement shall be effective unless made in writing and
signed by the duly authorized representative of the Parties.

 

13.05       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect other provisions of this Agreement. Every
provision shall be construed and interpreted in all cases as being effective and
valid according to the Law. In the event that one or more provisions of this
Agreement become invalid, illegal or unenforceable in any manner, such provision
or provisions shall be ineffective only with respect to invalidity, illegality
or unenforceability in question, without implying such invalidity, illegality or
unenforceability of such provision or any other contained in this Agreement,
unless such interpretation is not reasonable.

 

13.06       Force Majeure. A Party shall not be liable for non-performance or
delay in performance (other than obligations regarding confidentiality) caused
by any event reasonably beyond the control of such party including, but not
limited to wars, hostilities, revolutions, riots, civil commotion, national
emergency, strikes, lockouts, epidemics, fire, flood, earthquake, force of
nature, explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency.

 

13.07       Statutory references. Any references to any statue, law, regulation,
or ordinance shall be deemed to include any amendments thereto from time to time
or any successor statue, law, regulation or ordinance thereof.

 

13.08       Notifications. Any notice or other communications which are required
or permitted hereunder shall be in writing and shall be delivered either
personally, by registered or certified mail (postage prepaid and return receipt
requested), or by express courier or delivery service or by email, addressed as
follows:

 

Licensor Licensee

645 Molly Lane, Suite 150

Woodstock, GA 30189

Attn. Bruce Thornton

Email:

MicroSafe Group DMCC

Liwa Heights Bldg
Cluster W, Office 3908
Jumeirah Lake Towers, Dubai

Email:

Phone:  

 

With a copy to (which shall not constitute Notice):

 

Amy Trombly, Esq.

Trombly Business Law, PC

1314 Main St., Suite 102

Louisville, CO, 80027

Email:

 

 

 

 

 



 11 

 

 

Notices shall be deemed given when received if hand-delivered, and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if sent by express courier or delivery service, or sent by
certified or registered mail or email, or at latest 72 hours after being sent.

 

13.09       Applicable Law and Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of Delaware
applicable to agreements entered into and performed entirely therein by
residents thereof, without regarding to any provisions relating to choice of
laws among different jurisdictions. Each of the Parties irrevocably agrees that
any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (unless the Delaware Court of Chancery
shall decline to accept jurisdiction over a particular matter, in which case, in
any federal court within the State of Delaware), and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement. Each of the parties agrees not to commence any action, suit or
proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper, or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

13.10       Counterparts. This Agreement may be executed in four counterparts,
in original all of which shall be considered one and the same agreement, and all
of which shall become effective when one or more such counterparts have been
signed by each of the Parties and delivered to the other Party.

 

13.11       Expenses. Except as otherwise specifically provided herein, the
Parties shall each bear their own legal fees, accounting fees and other costs
and expenses with respect to the negotiation, execution and the delivery of this
Agreement and the consummation of the transaction hereunder.

 

13.12       Cost of Litigation. If any legal action or other proceeding is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default or misrepresentation in connection with this Agreement or the
transactions contemplated hereby, the successful or prevailing Party or Parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in connection with such action or proceeding, in addition to any other relief to
which it or they may be entitled.

 

13.13       No Presumption Against Drafter. The Parties agree understand and
agree that (i) this Agreement and the Ancillary Agreements are freely negotiated
by both Parties, and (ii) in any controversy, dispute or contest over the
meaning, interpretation, validity or enforceability of this Agreement or any
Ancillary Agreement or any of its or their terms or conditions, there shall be
no inference, presumption or conclusion drawn against either Party by virtue of
that Party having drafted this Agreement or any portion thereof.

 

[Signature Page follows.]

 

 

 

 

 

 

 



 12 

 

 

IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
Effective Date.

 

Licensor

 

/s/ Amy Trombly                                               

By: Mrs. Amy Trombly, CEO Sonoma Pharmaceuticals, Inc.

 

 

Licensee

 

/s/ Safa Qadumi                                                 

By: Mrs. Safa Qadumi, CEO MicroSafe Group DMCC

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

 

EXHIBIT 1

 

Licensed products

 

 

Microsafe Disinfectant and Sanitizer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

 

 

EXHIBIT 2

 

EQUIPMENT

 

 

Acquired from Third Party: Nebulizer, Aerosol sprayer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 15 

 

 

EXHIBIT 3

 

TRANSFER PRICES

 

Microsafe Disinfectant and Sanitizer, 5 liter

 

each Transfer Price subject to increase in accordance with Section 5.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 16 

 